Citation Nr: 0738011	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-20 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
psoriasis.

2.  Entitlement to a rating in excess of 20 percent for 
psoriatic arthritis.

3.  Whether entitlement to separate ratings for psoriatic 
arthritis of the hands, wrists, knees, and ankles are 
warranted.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
March 1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

An October 2005 Informal Conference Report shows that the 
veteran appeared before a Decision Review Officer (DRO) and 
decided to have an informal conference in lieu of a formal 
hearing at the RO.  At the conference, the veteran withdrew 
his claim for an increased rating for psoriasis and also 
provided a written statement withdrawing his appeal of the 
matter. 

The RO is advised that since this is a grant of higher 
ratings based on chronic residuals of psoriatic arthritis and 
more than one extremity is involved, when effectuating the 
award, 38 C.F.R. § 4.25 and the bilateral factor, 38 C.F.R. § 
4.26,  are applicable.

FINDINGS OF FACT

1.  In an October 2005 written communication, the veteran 
indicated that he wished to withdraw his appeal on the issue 
of a rating in excess of 30 percent for psoriasis.

2. The veteran's service-connected psoriatic arthritis, 
although active, does not produce definite impairment of 
health objectively supported by examination findings, 
incapacitating exacerbations occurring three or more times a 
year, anemia, or weight loss. 

3.  The evidence fails to show any limitation of motion of 
the veteran's elbows, bilaterally. 


4.  The range of motion in the veteran's wrists, bilaterally, 
is limited to 60 degrees of palmer flexion and to 45 degrees 
of dorsiflexion.
 
5.  Objective medical evidence demonstrates that there is a 
gap of one inch between the fingertip of both the index 
finger and long finger and the proximal transverse crease of 
the palm, bilaterally, with pain on movement. 

6.   Flexion of the veteran's knees is limited to 130 
degrees, bilaterally, with crepitus and popping on motion.

7.  Dorsiflexion of the veteran's ankles is limited to 15 
degrees, and plantar flexion is limited to 35 degrees, 
bilaterally, with crepitus on motion.

8.  Objective medical evidence fails to show any limitation 
of motion of the feet, bilaterally, which are separate and 
distinct from the veteran's bilateral ankles. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
active process of psoriatic      arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.71a, Diagnostic Code (DC) 5009-5002 (2007).

2.  The criteria for separate 20 percent ratings for the 
chronic residuals of psoriatic arthritis, of the 
hand/fingers, bilaterally, are warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71, Diagnostic Code 5009-5002, Note 5 preceding 
Code 5216, 5229, 5230 (2007).

3.  The criteria for separate 10 percent ratings for the 
chronic residuals of psoriatic arthritis, of the veteran's 
wrist, knee, and ankle, bilaterally, is warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.14, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5009-
5002, 5215, 5260, 5261, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the RO sent notice letters to the veteran in 
April 2004 and in December 2004.  In the April 2004 notice 
letter, the RO informed the veteran what he needed to 
substantiate his claims for increased ratings. This letter 
asked him to submit certain information, and informed him of 
VA's responsibility concerning obtaining evidence to 
substantiate his claim.  The letter also informed the veteran 
what evidence and information VA would be obtaining and 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information and 
authorization for VA to request such records not previously 
obtained.  In the December 2004 letter, the RO asked the 
veteran to send to VA any information or evidence in his 
possession pertaining to his claim.  In view of this, the 
Board finds that VA's duty to notify has been satisfied.
 
The Board notes that the veteran did not receive notice to 
submit any evidence in his possession until after the July 
2004 rating decision on appeal and he was not provided with 
notice of the effective date element pursuant to Dingess, 
thus the Board finds that a notice and a content error has 
occurred.
 
Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in section 5103(a) notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

In this case, notice to submit evidence in his possession 
pertinent to the claims on appeal was provided to the veteran 
in the December 2004 letter.  Thereafter, the veteran and his 
representative were afforded ample opportunity to respond and 
the claim was fully developed prior to readjudication (as 
reflected in the April 2005 statement of the case (SOC) and a 
December 2005 supplemental SOC (SSOC)) case) and 
certification of the claim.  Under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini, 18 Vet. App. at 122- 
24, and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

Furthermore, in the discussion below, the Board has granted 
the veteran's claim for an increased rating for psoriatic 
arthritis.  The agency of original jurisdiction will be 
responsible for addressing any VCAA notice defect with 
respect to the effective date element when effectuating the 
award.  Therefore, the Board finds that the veteran has not 
been prejudiced in the Board's favorable adjudication of his 
appeal.  

With respect to VA's duty to assist, the veteran's service 
medical records and VA medical records have been associated 
with the claims file.  The veteran was afforded the 
opportunity to testify at a personal hearing before RO 
personnel; however, in October 2005 he opted for an informal 
conference in lieu of a formal hearing (a report of that 
conference is contained in the file).  At the conference, the 
veteran indicated that he would obtain and submit additional 
evidence demonstrating exacerbations and occupational 
impairment due to his psoriatic arthritis and provide a lay 
statement from his spouse.  To date, no additional 
information or evidence has been received from the veteran.  
Additionally, in response to the veteran's assertion during 
the conference that his March 2005 VA examination was 
inadequate, he was afforded an additional VA examination in 
October 2005; reports from both examinations are of record.  
Neither the veteran nor his representative has alleged that 
there are any outstanding medical records.  Accordingly, the 
Board is satisfied that the duty to assist has been met. 38 
U.S.C.A. § 5103A.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993)

II.  Analysis

Disability evaluations are determined by comparing a  
veteran's present symptomatology with criteria set forth in  
the VA's Schedule for Rating Disabilities, which is based on  
average impairment in earning capacity.  38 U.S.C.A. § 1155;  
38 C.F.R. Part 4.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of  disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disability. 

The veteran contends that his service-connected psoriatic 
arthritis is more severe than the current 20 percent 
disability rating reflects

Historically, in a February 1994 rating decision, the RO 
granted service connection and assigned a 20 percent 
disability rating for psoriatic arthritis, effective May 24, 
1993.  The veteran has submitted many claims for an increased 
rating for his service-connected psoriatic arthritis, most 
recently in March 2004 along with a claim for an increased 
rating for psoriasis.  In the July 2004 rating decision 
currently on appeal, the RO continued a 30 percent rating for 
psoriasis and the 20 percent rating for psoriatic arthritis.  
However, as noted above, in October 2005 the veteran 
submitted written notice of his withdrawal of the appeal for 
an increased rating for psoriasis.  Hence, the only claim 
addressed herein is for a rating in excess of 20 percent for 
psoriatic arthritis.  

The veteran's psoriatic arthritis is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5009-5002 (2007).  
Diagnostic Code 5009 provides that other types of arthritis, 
such as psoriatic arthritis, should be rated under Diagnostic 
Code 5002, for rheumatoid arthritis, which provides that the 
disability may be rated as an active process or on the basis 
of chronic residuals.  38 C.F.R. § 4.71a, DCs 5009 and 5002 
(2007).

The RO has rated the veteran's psoriatic arthritis as 20 
percent disabling as an active process under DC 5002.

For an active process, a 20 percent rating is assigned for 
one or two exacerbations a year in a well- established 
diagnosis. A 40 percent rating is assigned with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year. A 60 percent evaluation is assignable for less than 
criteria for 100 percent but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times 
yearly or a less number over prolonged periods. A 100 percent 
evaluation is assignable when there are constitutional 
symptoms associated with active joint involvement, totally 
incapacitating.  38 C.F.R. § 4.71a, DC 5002 (2007).

If rated based on chronic residuals such as limitation of 
motion or ankylosis, favorable or unfavorable, the rating 
should be under the appropriate DC for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
DC, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by such 
limitation of motion, to be combined, not added, under DC 
5002.  The ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis; rather, the higher evaluation is to be 
assigned. 38 C.F.R. § 4.71a, DC 5002, Note (2007).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.   
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to  
pain and pain on use, specifically limitation of motion due  
to pain on use including that experienced during flare ups.   
38 C.F.R. § 4.40.  Consideration is also given to weakened 
movement, excess fatigability, and incoordination, as well as 
the effects of the disability on the veteran's ordinary 
activity.  38 C.F.R. § 4.10, 4.45. 

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2007).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2007).  Pyramiding - the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes - is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2007).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies. 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

A.  Rheumatoid Arthritis as an Active Process

The evidence received in support of the veteran's claim shows 
that he has received treatment for his service-connected 
psoriatic arthritis at the Charleston, South Carolina VA 
medical center (VAMC).  VA outpatient records from March 2003 
to March 2004 indicate that pain in the veteran's left knee, 
left ankle, and in both hands was controlled by medication.  
A December 2003 record reflects that the veteran had no 
complaints of pain until the physician brought up past 
complaints and then it appeared in retrospect to the veteran 
that a motor vehicle accident six months earlier or recent 
exercise in his home gymnasium may have exacerbated his neck 
pain.  Generally, his condition has been stable and 
controlled by medication.   

During an April 2004 VA examination, the veteran complained 
of arthritis, which he stated hurt all day, every day, in the 
following joints:  his hands - the veteran is right hand 
dominant, he has flares every three months for two or three 
weeks with no job restrictions;  his knees, he has no flares 
and they did not swell or lock, but they buckled and limited 
his standing and ability to lift or bend on the job; and his 
ankles, which did not flare, but they swelled, the left was 
significantly worse then the right and he had the same 
activity restrictions as with his knees.

A March 2005 VA examination report reflects the veteran's 
complaints of intermittent pain in his elbows, wrists, knees, 
and ankles - mostly with heavy use.  The pain occurred at 
work, but did not interfere with any of his job-related 
activities.  The examiner reported that the veteran 
demonstrated normal posture and gait without any assistive 
devices.   X-rays of the above joints, as well as the hands 
and hips, were all negative for any stigma of psoriatic 
arthritis.  The diagnosis was psoriatic arthritis of a mild 
degree.

An April 2005 VA medical record reflects that the veteran 
complained of pain in the palms of his hands and on the 
heels/flexor aspects of his feet.  The veteran reported that 
the medication, "MTX," had helped the pain, but the 
examiner noted that due to the veteran missing appointments, 
that medication was discontinued.  The assessment was 
flexor/volar tenosynovitis that may be caused by psoriatic 
arthritis or sarcoidosis; however, the examiner also 
diagnosed sarcoidosis-asymptomatic. 

During an October 2005 informal conference with a Decision 
Review Officer, the veteran indicated that he would provide 
evidence demonstrating exacerbations and occupational 
impairment as a result of his service-connected psoriatic 
arthritis as well as a lay statement from his spouse.  The 
veteran also indicated that he felt the March 2005 VA 
examination was inadequate because the examiner did not 
advance his issues of exacerbations and impairments.  In 
response to the above, the veteran was afforded an additional 
VA examination in October 2005.  During the October 2005 VA 
examination, the veteran stated that his psoriatic arthritis 
involved all his joints at some time (but, not every joint 
all the time) and he experienced pain in one joint or another 
almost constantly.  His pain was worse on first movement in 
the morning or after any other prolonged inactivity, but 
generally it did not limit his mobility.  He reported 
occasional exacerbations of increased pain with swelling of 
various joints that occurred two to three times a month, and 
lasted a few hours.  During these episodes, the increased 
pain on motion decreased the mobility of the joint to various 
degrees.  He took aspirin for the arthritis pain, which 
helped moderately.  The veteran reported that he can 
accomplish all activities of daily living for himself and is 
successfully employed full-time as an inspection clerk.  He 
has missed work two to three times a month on average 
secondary to this pain.  His hands, ankles, knees, and hips 
are the primarily affected joints.  The diagnosis was 
psoriatic arthritis, and except as described above, there are 
no other significant impairments of overall health.  

Based on the above, the Board finds that the veteran does not 
meet the criteria for a rating in excess of 20 percent under 
Diagnostic Code 5002 on the basis of the service-connected 
psoriatic arthritis being an active disease process.  In this 
regard, there is no competent evidence showing that the 
veteran had symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings.  Additionally, there is no medical evidence showing 
that the veteran's psoriatic arthritis has resulted in 
incapacitating exacerbations occurring three or more times a 
year.  Furthermore the March 2005 examiner described the 
veteran's psoriasis arthritis as mild and in October 2005, 
the examiner found no significant impairments of overall 
health as a result of any active process of the veteran's 
psoriatic arthritis.  

B.  Residuals of Psoriatic Arthritis

The remaining question for the Board is whether the service-
connected psoriatic arthritis has produced a functional loss 
in affected joints so that the combined rating would exceed 
the 20 percent disability rating currently in effect.  The 
Board has considered the veteran's report that the residual 
pain and functional loss affecting each of his various joints 
reoccurs at different times and at different degrees of 
severity.  In this regard, the associated medical records 
reflect that some of the veteran's joint pain and resulting 
limitation of motion is more "active" or continuous in some 
joints than in others.  Because it does not appear possible 
to accurately predict when each of the veteran's affected 
joints will individually become symptomatic, the Board 
accepts the medical evidence associated with the claims file 
as indicative of the degree of impairment during periods of 
reoccurrence on the specific joint (i.e. the veteran's 
wrists, knees, and ankles).  Voerth v. West, 13 Vet. App. 117 
(1999).
 
As noted, the veteran has identified the following joints as 
being involved with his service-connected psoriatic 
arthritis: his elbows, fingers/hands, wrists, knees,  ankles, 
and feet.   

For the purpose of rating disabilities from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints.  The hand is a group of minor joints. 
38 C.F.R. § 4.45  (2007). 

1.  Elbows

In the absence of ankylosis, elbow disabilities are rated 
based on limitation of motion.  Under 38 C.F.R. § 4.71a, DC 
5206, a noncompensable rating is assigned when flexion is 
limited to 110 degrees; a 10 percent rating is assigned when 
flexion is limited to 100 degrees; and a 20 percent rating is 
assigned when flexion is limited to 90 degrees.

Under 38 C.F.R. § 4.71a, DC 5207, a 10 percent rating is 
assigned when extension is limited to 45 to 60 degrees; and a  
20 percent rating is assigned when extension is limited to 75 
degrees.

Under 38 C.F.R. § 4.71a, DC 5208, a 20 percent rating is 
assigned when flexion of the forearm is limited to 100 
degrees and extension is limited to 45 degrees.

Additionally, under 38 C.F.R. § DC 5213, a 10 percent rating 
is assigned for limitation of supination to 30 degrees or 
less; and a 20 percent rating is assigned to limitation of 
pronation for motion lost beyond last quarter of arch, the 
hand does not approach full pronation.  

Normal range of motion in the elbow is from 0 to 145 degrees.  
Pronation of the arm to 80, and supination 0 to 85.  See 38 
C.F.R. § 4.71, Plate I (2007).

At a March 2005 VA examination, the veteran's elbow range of 
motion was from 0 to 145 degrees, bilaterally and back to 0, 
while pronation was to 80 degrees and supination to 85 
degrees on each side.  The veteran reported aggravation of 
his psoriasis rash on movement, but no joint pain with 
movement or following repetitive use.  X-rays were negative 
for any stigma of psoriatic arthritis.   The veteran had no 
complaints of elbow pain during the October 2005 VA 
examination.  The Board also notes that the veteran can 
clearly move his elbows, therefore, neither elbow is 
ankylosed.  Since the veteran has normal range of motion of 
both elbows with no objective evidence of swelling, muscle 
spasm, or painful motion, a 10 percent rating may not be 
assigned for either elbow under the above DCs or DC 5002.

2.  Wrists

In the absence of ankylosis, a 10 percent rating is the 
highest schedular rating for a wrist disability; and is 
assigned when either dorsiflexion is less than 15 degrees or  
when palmer flexion is limited in line with the forearm.  See 
38 C.F.R. § 4.71a, DC 5215.

Normal range of motion of the wrist is from 0 to 70 degrees 
in dorsiflexion, from 0 to 80 degrees in palmar flexion, from 
0 to 45 degrees in ulnar deviation and from 0 to 20 degrees 
in radial deviation. 

At an April 2004 VA examination, range of motion testing 
(bilaterally) revealed palmar flexion of 0 to 60 degrees, 
dorsiflexion 0 to 45 degrees, ulnar deviation 0 to 45 
degrees, and radial deviation 0 to 15 degrees with no pain on 
motion and no diminution with repetitive testing.  Although 
these findings reflect a slight decrease in range of motion 
of the veteran's wrists, bilaterally, it is not sufficient to 
warrant a compensable rating under DC 5215.  However, 
resolving all reasonable doubt in favor of the veteran, a 10 
percent rating is for application under DC 5002, due to the 
service-connected residuals of psoriatic arthritis, for 
noncompensable limitation of motion of each wrist.  This is 
because the noncompensable motion of the wrists are 
objectively demonstrated to be associated with the swelling 
as depicted by photographs accompanying the March 2005 VA 
examination report.  

3.  Hands/Fingers

A 10 percent rating is assignable for ankylosis, unfavorable 
or favorable, of the index and long fingers (dominant or 
nondominant).  38 C.F.R. § 4.71a, DCs 5225, 5226 (2007).  
However, as there is no medical evidence of ankylosis of any 
of the veteran's fingers, the above codes are inapplicable 
and will not be discussed herein.
 
DC 5228 indicates that a noncompensable rating is warranted 
for limitation of motion of either thumb if there is a gap of 
less than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
10 percent rating is warranted for limitation of motion of 
either thumb if there is a gap of one to two inches between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.

DC 5229 indicates that a noncompensable rating is warranted 
for limitation of motion of either index or long finger 
(whether it effects a major or minor hand) if there is a gap 
of less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees. A 10 percent rating is warranted for 
limitation of motion of either index or long finger if there 
is a gap of one inch or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.

Diagnostic Code 5230 indicates that any limitation of motion 
of either ring or little finger is noncompensable.  Motion of 
the thumb and fingers should be described by appropriate 
reference to the joints whose movement is limited, with a 
statement as to how near, in centimeters, the tip of the 
thumb can approximate the fingers, or how near the tips of 
the fingers can approximate the proximal transverse crease of 
palm.  38 C.F.R. § 4.71.

There are rules that apply in evaluating the severity of 
limitation of motion of single or multiple digits of the 
hand.  For instance, for the index, long, ring, and little 
fingers, zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) 
and proximal interphalangeal (PIP) joints flexed to 30 
degrees and the thumb abducted and rotated so that the thumb 
pad faces the finger pads.  Only joints in these positions 
are considered in a favorable position.  For these fingers, 
the MCP joint has a range of zero to 90 degrees of flexion; 
the PIP joint has a range of zero to 100 degrees of flexion; 
and the distal interphalangeal (DIP) joint has a range of 
zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Note 
(1) preceding Code 5216 (2007). 

An April 2004 VA examination report reflects hand motor 
strength, in pinch, grip, and intrinsic was 5/5, bilaterally.  
His fingers were without tenderness.  On examination, he had 
flexion of the 2nd, 3rd, and 4th PIP to 90 degrees, 
bilaterally.  Flexion of the 2nd and 3rd DIP joint, right 
hand, to 45 degrees, and 4th DIP, right hand, to 60 degrees.  
Flexion of the 2nd DIP, left hand to 50 degrees, and the 3rd 
and 4th DIP to 45 degrees.  The veteran was able to fully 
oppose the thumb to the second, third, and fourth digit 
bilaterally and he had no pain on range of motion in the 
fingers or either hand.  

The October 2005 VA examination report reflects that the 
veteran's hands and fingers demonstrated full extension, but 
limited flexion and gripping secondary to pain.  His grip 
strength was not as strong as normal and his ability to flex 
his fingers lacked about 1 inch between the fingertips and 
the palmar surface.  He demonstrated pain on movement of 
these joints.  There was no swelling. X-rays were normal.  No 
additional limitation following repetitive use.   

Although admittedly some deformity has been noted, 
significant functional movement is retained in all fingers.  
Thus, the Board finds that the reported manifestations are 
not equivalent or tantamount to ankylosis, so a compensable 
rating is not warranted under any diagnostic code based on 
ankylosis, whether favorable or unfavorable.  

However, the examiner's findings in October 2005 reasonably 
show that each of the veteran's fingers lacked 1 inch between 
each of the fingertips and the palmar surface.  In addition, 
his hand grip strength, bilaterally, was objectively found 
limited by pain. Thus, pursuant to DC 5229 a maximum 10 
percent rating for the index or long fingers is warranted, 
but DC 5230 provides only a 0 percent rating for the ring and 
little fingers.  However, the regulations state that, if 
there is limitation of motion of two or more digits, each 
digit is to be evaluated separately and the evaluations 
combined.  38 C.F.R. § 4.71a, Note (5) preceding Code 5216 
(2007).  Thus, evaluating the limitation of motion in the 
veteran's fingers, with two 10 percent ratings (for his index 
and long fingers of each hand) and two 0 percent ratings (for 
his ring and little fingers), this results in a combined 
rating of 20 percent (19 rounded up), each, for his right 
hand/finger and his left hand/fingers.  See 38 C.F.R. § 4.25 
(2007).

The Board points out that there are no manifestations of a 
condition affecting the veteran's hands and fingers, 
bilaterally that are separate and distinct from the 
manifestations of his bilateral hand/fingers psoriatic 
arthritis.  See Esteban, supra. In this case, since 
limitation of motion and diminished grip strength of each of 
the veteran's hands and each of his fingers are the symptoms 
considered in the evaluation of the veteran's psoriatic 
arthritis, they cannot be considered again as a basis to 
assign separate ratings.  See 38 C.F.R. § 4.14 (2007). 

4.  Knees

Ratings for limitation of the knees are based on both flexion 
and extension of the leg under DCs 5260 and 5261.

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is 
assigned when flexion of the leg is limited to 60 degrees; a 
0 percent rating is assigned when flexion is limited to 45 
degrees, and a 20 percent rating is assigned when flexion is  
limited to 30 degrees.  

Under DC 5261, a noncompensable rating is assigned when 
extension of the leg is limited to 5 degrees; a 10 percent 
rating is assigned when extension is limited to 10 degrees; 
and a 20 percent rating is assigned when extension is limited 
to 15 degrees.   

In this case, the April 2004 VA examination report reflects, 
bilaterally, 5/5 motor strength on flexion and extension, and 
crepitus with popping on range of motion testing; however, 
there was no instability or laxity.  The veteran had flexion 
from 0 to 130 degrees, bilaterally, with no pain on the right 
and pain at the extremes of motion on the left.  There was no 
diminution with repetitive testing, bilaterally.  

VA examinations in March and October 2005 revealed flexion 
from 0 to 140 degrees, bilaterally, with no pain on movement.  
X-rays were normal. 

Although the more recent examinations reflect normal range of 
motion of each knee, the April 2004 examination report 
clearly reflects some limitation of flexion of each knee with 
crepitus and popping.  And, despite the fact that limitation 
of flexion to 130 degrees, bilaterally, is insufficient to 
warrant even a noncompensable rating for the veteran's knees 
under the DC codes noted above, resolving all reasonable 
doubt in favor of the veteran, a 10 percent rating is 
warranted for each knee under 38 C.F.R. § 4.71a, DC 5002.  
This is because range of motion has been observed to be less 
than full and is associated with objective evidence of 
crepitus, popping, and swelling as evidenced by the 
photographs of record. 

5.  Ankles

In the absence of ankylosis, ankle ratings are based on 
limitation of motion of the ankle with a 10 percent rating 
assigned for moderate limitation of motion and a 20 percent 
rating assigned for marked limitation of motion.  38 C.F.R. § 
4.71a, DC 5271.

Normal range of motion in the ankles is dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.

At an April 2004 VA examination, the examiner noted crepitus 
on range of motion testing of the veteran's ankles.  He had 
dorsiflexion of 0 to 15 degrees and plantar flexion of 0 to 
35 degrees, bilaterally, with pain on extremes of motion on 
the left and no diminution with repetitive testing.  The 
examiner noted that the veteran had none of the Deluca 
criteria.  

VA examinations in March and October 2005 revealed ankle 
flexibility from 20 degrees of dorsiflexion through 45 
degrees of plantar flexion, bilaterally, with no pain on 
movement or additional limitations from fatigue, weakness, or 
lack of endurance from repetitive use.  X-rays showed minimal 
talonavicular osteophyte formation; however, no opinion 
related these findings to the veteran's service-connected 
psoriatic arthritis.  

The Board finds that based on objective findings from the 
April 2004 VA examination report, the veteran has mild 
limitation of motion in each ankle; however, such impairment 
is not so severe to characterize it as moderate.  In this 
regard, the veteran retains close to seventy-five percent of 
normal range of motion in each ankle and is fully capable of 
walking around; hence, a 10 percent rating for moderate 
limitation of motion under DC 5271 is not warranted.  Since 
the veteran is shown to only have a noncompensable limitation 
of motion of each ankle, resolving all reasonable doubt in 
favor of the veteran, a 10 percent rating in accordance with 
Diagnostic Code 5002 is for assigned for the ankles, 
bilaterally.  This is because range of motion has been 
observed to be less than full and is associated with 
objective evidence of crepitus, pain, and swelling as 
evidenced by the photographs of record.

6.  Feet

Under 38 C.F.R. § 4.71a, DC 5284, disabilities of the foot 
are rated based on their severity with 10, 20, and 30 percent 
ratings assigned depending on whether the injury is moderate,  
moderately severe, or severe respectively. 

As noted above, an April 2005 VA medical record reflects that 
the veteran complained of pain in the palms of his hands and 
on the heels/flexor aspects of his feet that were symmetric.  
He also stated he had morning stiffness for about 20 minutes.  
The veteran reported that medication had helped the pain, but 
due to  missing appointments, his medication had been 
discontinued.  On examination, he had mild tenderness to 
palpation over the palms and soles of the feet, bilaterally.  
He had a normal gait, normal movement, and normal sensation 
to touch.  The assessment was flexor/volar tenosynovitis that 
may be caused by psoriatic arthritis or sarcoidosis.   

Even if the veteran's tenosynovitis of the feet, bilaterally, 
is found to be a residual of his psoriatic arthritis, the 
Board finds that a compensable rating is not warranted for 
either foot.  The evidence reflects normal range of movement 
of the feet, bilaterally and a normal gait.  Subjective 
complaints of pain and morning stiffness with the minimal 
objective findings or record, is insufficient to establish a 
moderate disability pursuant to DC 5284.  Any findings used 
in evaluating the veteran's ankles, bilaterally, (as 
discussed above) may not be considered in evaluating his 
feet.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. § 
4.14).  Since there is no objective medical evidence of 
limitation of motion, a 10 percent rating under DC 5002 is 
also not for application.

III. Conclusion

For the reasons discussed above, the Board concludes that 
rating the veteran's  psoriatic arthritis on the basis of 
chronic residuals is most favorable.  He is entitled to a 20 
percent rating for his right hand/fingers and his left 
hand/fingers and a separate 10 percent rating for each wrist, 
each knee, and each ankle.  In light of the separate 
disability ratings assigned for chronic residuals of 
psoriatic arthritis, the Board notes that the 20 percent 
disability rating for the active process may not be combined. 

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  However, these factors were taken into 
consideration in awarding separate disability ratings under 
the Diagnostic Codes discussed above. 

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1) (2007).  
However, the veteran has not required frequent 
hospitalization for any of the conditions at issue and the 
manifestations of such are contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from any of the residual joint 
conditions fro the veteran's service-connected psoriatic 
arthritis would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order. See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996). 


ORDER

The appeal for a rating in excess of 30 percent for psoriasis 
is dismissed.

A separate 20 percent is granted for the veteran's service-
connected psoriatic arthritis of the left hand/fingers, 
subject to the criteria applicable to the payment of monetary 
benefits.

A separate 20 percent disability rating is granted for the 
veteran's service-connected psoriatic arthritis of the right 
hand/fingers, subject to the criteria applicable to the 
payment of monetary benefits.

A separate 10 percent rating for the veteran's service-
connected psoriatic arthritis of the left wrist is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

A separate 10 percent ratings for the veteran's service-
connected psoriatic arthritis of the right wrist is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

A separate 10 percent ratings for the veteran's service-
connected psoriatic arthritis of the right knee is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

A separate 10 percent ratings for the veteran's service-
connected psoriatic arthritis of the left knee is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

A separate 10 percent ratings for the veteran's service-
connected psoriatic arthritis of the right ankle is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

A separate 10 percent ratings for the veteran's service-
connected psoriatic arthritis of the left ankle is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

The appeal is granted to this extent.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


